DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: This application teaches a water-based inkjet ink composition comprising at least a pigment, a water-soluble organic solvent and a surfactant (A), wherein the water-soluble organic solvent is a water-soluble organic solvent having an HLB value determined by Griffin’s method of 8 or less, which is included in an amount within a range from 10% to 50% by weight relative to a total weight of the water-based inkjet ink, and the surfactant (A) comprises an acetylenediol-based surfactant (a1) having an HLB value determined by Griffin’s method of 3 or less, wherein an amount of the acetylenediol-based surfactant (a1) having an HLB value of 3 or less is within the range from 0.25% to 5.0% by weight relative to a total weight of the water-based inkjet ink.  The closest prior art of record is US 2019/0016911, issued to Okamoto et al., however, applicant’s statement pursuant to 35 USC 102(b)(2)(C), filed February 1, 2021, is proper and this application is now allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE G KLEMANSKI whose telephone number is (571)272-1370.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HELENE KLEMANSKI/Primary Examiner, Art Unit 1734